f?0
                                  Court ttf Appeals
                        Jfltftlj district of Qtexaa at Dallas

                                       JUDGMENT

THOMAS WAYNE WILLIAMS, Appellant                   Appeal from the Criminal District Court of
                                                   Dallas County, Texas. (Tr.Ct.No. F98-
No. 05-98-01113-CR           V.                    45083-PH).
                                                   Opinion Per Curiam before Justices Ovard,
THE STATE OF TEXAS, Appellee                       Moseley, and O'Neill.


        We VACATE our judgment and opinion dated May 25,2000. Based upon the joint motion
of the parties and in the interest of justice, we REVERSE the trial court's judgment of June 16,
1998, and we REMAND this cause for further proceedings.


Judgment entered June 7, 2000.

                                                                              r~

                                                                     ~^A/fX-^.-^fJ
                                                  (JOHN OVARD
                                                   JUSTICE
VACATE, REVERSE, REMAND; Opinion Filed June 7, 2000




                                               In The

                                  (ftmtrt of Appeals
                         Jfiftlj district nf Qtexas at Dallas

                                       No. 05-98-01113-CR
                                       No. 05-98-01114-CR




                          THOMAS WAYNE WILLIAMS, Appellant

                                                 V.


                               THE STATE OF TEXAS, Appellee


                         On Appeal from the Criminal District Court
                                   Dallas County, Texas
                  Trial Court Cause No. F98-45083-PH and F98-45084-NH




                                OPINION PER CURIAM

                           Before Justices Ovard, Moseley, and O'Neill

       On June 1, 2000, the parties filed a joint Motion for Rehearing and Remand requesting that

in the interest ofjustice the Court vacate its opinion and judgment in this case and remand the cause

to the trial court for further proceedings. We grant the parties' motion. See TEX. R. App. P. 2.

Accordingly, based on the joint motion of the parties and in the interest ofjustice, we VACATE our

judgment and opinion dated May 25,2000, REVERSE the trial court's judgment of June 16,1998,
and REMAND this cause for further proceedings. Our mandate shall issue forthwith.



                                                  PER CURIAM


Do Not Publish
Tex. R. App. P. 47




                                            -2-
                                  Fifth Court of Appeals
                                Case Attorney Address List
                                                                                Page:    1
                                                                  Date Printed: 06/07/2000


                  Case Number: 05-98-01113-CR     Date Filed: 07/06/1998


Style: Williams, Thomas Wayne
       v.

       The State of Texas


Trial Judge:          Warder, Janice
Trial Court Reporter:       Belton, Mary
Trial Court:         CRIMINAL DISTRICT COURT # 1 Trial County:              DALLAS

APP    Sue Korioth
       ATT 011681975
       P.O. Box 600103
       Dallas, TX 75360-0103
       Phone 214/384-3864
       Fax 214/821-2519


STA    Anne Wetherholt
       ATT 021235300
       Assistant Distrtict Attorney
       Frank Crowley Courts Building
       133 North Industrial Blvd. LB 19
       Dallas, TX 75207-4399
       Phone 214/653-3642
       Fax 214/653-3643